Citation Nr: 1115544	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for tinnitus.

In a January 2008 decision, the Board granted reopening of the claim for service connection for tinnitus.  The Board remanded the claim for the development of additional evidence.  In July 2009, the Board again remanded the claim for additional evidence.  In an April 2010 decision, the Board denied service connection for tinnitus.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2010, the Court granted a Joint Motion for Remand, thereby vacating the April 2010 Board decision and remanding the case for the development of additional evidence.  In January 2011, the Board remanded the case for the development of additional evidence.  At this time, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The medical evidence is in equipoise with respect to whether the Veteran's tinnitus is related to his military service, to include artillery noise therein.



CONCLUSION OF LAW

Current tinnitus was incurred as a result of events during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable decision in this case, no further discussion of VCAA compliance is necessary.

Analysis

The Veteran contends that his current tinnitus is due to noise exposure during service, is due to head injury during service, is caused by his service-connected post-traumatic migraine headaches, or is aggravated by those service-connected headaches.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation).  The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing before the aggravation.  Allen, supra.  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen.  Under the facts of this case, however, that regulatory change does not affect the outcome of the appeal.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service separation document, DD Form 214, shows that his military operational specialty was cannon crewman.  His service treatment records show that when he was examined in August 1981 for entrance into service, he did not report any ear or hearing problems, and his hearing was within normal limits.  In January 1982, he received treatment, including sutures, for a laceration of the back of the head.  On follow-up, he reported having headache since the injury.  In March 1982, he underwent audiometric testing.  His hearing was within normal limits.  The consultation notes contain a reference to noise, and an indication that he was encouraged to use hearing protection.  In August 1982, the Veteran sought treatment for ear discomfort and earache.  The treating practitioner's impression was swimmer's ear.  In November 1983, the Veteran sustained a laceration near the left eye while playing basketball.  The injury was sutured.  In December 1983, the Veteran had audiometric testing.  His hearing was within normal limits.  The service treatment records associated with the claims file do not contain any report of any service separation examination.

After separation from active service, the Veteran had reserve and National Guard service through 1995.  Medical examinations performed for that service show that the Veteran's hearing was within normal limits in 1987, 1989, and 1993.  In medical histories completed at those times, the Veteran did not report tinnitus or any other ear trouble.

On VA examination in December 1993, the Veteran reported headaches and ringing in the ears.  He expressed the belief that the tinnitus was secondary to exposure to field artillery noise.  He stated that he had experienced intermittent headaches since service, when he fell and struck his head on the floor while playing basketball.  He reported a 21/2 to 3 year history of constant tinnitus in his right ear.  He indicated that his hearing was diminished.  Audiometric testing showed hearing within normal limits.  The examiners' diagnoses included post-traumatic headaches and unilateral constant tinnitus.  In 1994, the RO denied service connection for tinnitus.  The RO established service connection, effective in 1993, for scars on the back of the head and near the left eyebrow.

In 1999, the Veteran again requested service connection for tinnitus.  In a March 1999 statement, he reported that he was exposed to acoustic trauma while he was a cannon crewman during service.  He stated that he had experienced a constant ringing in both of his ears since he was discharged from service.  In an October 1999 statement, he wrote that since an injury during service he had experienced constant ringing in his right ear.

In June 1999, the Veteran saw private otolaryngologist.  The Veteran reported longstanding right ear tinnitus that had significantly worsened over the most recent couple of years.  He reported having headaches, dating back to a head injury during military service.  The physician provided impressions of mild asymmetric sensorineural hearing loss and tinnitus in the right ear, and musculoskeletal headache.  The physician also wrote that he was "impressed by the degree of his headaches and how it may be aggravating his tinnitus and distortion that he has in the right ear."

In October 2001, A. G. wrote that he supervised the Veteran in the National Guard in 1993 to 1995.  Mr. G. stated that during that time the Veteran often complained of headaches and ringing in the ears.  He indicated that the Veteran often asked for breaks from tasks, because of severe headaches.  In November 2001, the Veteran's wife stated that she had known the Veteran since 1996.  She reported that as long as she had known him he had reported headaches and ringing in the ears.

In a December 2001 statement, the Veteran stated that during service he had both head trauma and noise exposure, experiences that can cause tinnitus.  He noted the head injuries treated during service and his exposure to noise in his duties in field artillery, which included driving a self-propelled howitzer artillery piece.

On VA audiology examination in August 2002, the Veteran reported having tinnitus that was constant in his right ear and intermittent in his left ear.  He stated that the tinnitus had persisted since about 1984, and was caused by noise from field artillery.  The examiner reviewed the Veteran's claims file, and noted records showing normal hearing in testing from 1982 to 1993.  The examiner stated that there was no audiological evidence supporting service connection of tinnitus, because the testing during and after service showed hearing within normal limits.

On VA neurological examination in September 2002, the Veteran reported sustaining head injury in service when he fell while playing basketball.  He stated that he began to have recurrent headaches after that head injury.  He indicated that he continued to have prolonged, prostrating headaches accompanied by nausea and photophobia.  The examiner's diagnosis was post-traumatic migraine type headaches.

In a January 2003 letter, private physician J. H. D., M.D., provided the opinion that it is at least as likely as not that the Veteran's severe chronic tinnitus is due to repeated exposure to the noise of artillery firing.

In an April 2003 rating decision, the RO granted service connection for post-traumatic migraine headaches.

In the report of a VA audiology examination in March 2004, the examining audiologist reported having reviewed the Veteran's claims file.  The Veteran reported having intermittent bilateral tinnitus, with right ear tinnitus since 1984, and left ear tinnitus since about 1999.  He stated that the tinnitus sometimes interfered with falling asleep and sometimes awakened him.  The Veteran reported that during service he was exposed to noise from the firing of artillery pieces, including cannons and howitzers.  He indicated that he did not wear hearing protection during that exposure.  Audiometric testing showed hearing was within normal limits, though with slight elevation of pure tone thresholds.  The examiner noted that the Veteran's service treatment records did not show any reports of tinnitus.  The examiner stated that the Veteran's hearing was normal, and that the hearing testing did not show evidence of acoustic trauma.  The examiner concluded that she could not render an opinion regarding the etiology of the Veteran's reported tinnitus without resorting to speculation.

The Veteran had a VA audiology examination in August 2005.  The examiner reported having reviewed the Veteran's claims file.  The Veteran stated that he was not exposed to loud noise before service.  He reported that during service he was exposed to loud noise from the firing of field artillery.  He stated that he did not wear hearing protection.  He stated that during reserve service in 1984 to 1995, he was exposed to noise from driving trucks.  He denied other noise exposure after active service.  He reported having sustained head injury during service.  He stated that he had tinnitus that was constant in his right ear and intermittent in his left ear.  He indicated that he had noticed tinnitus in the right ear since 1984 and in the left ear since 1999.  Audiological testing showed hearing within normal limits.  The examiner noted inconsistencies between different reports of the history of the Veteran's tinnitus.  The examiner stated that it would be speculative to provide an opinion as to whether the Veteran's right ear tinnitus was related to noise exposure in service.  The examiner opined that it was not at all likely that the Veteran's left ear tinnitus was related to his service.

In a September 2005 VA neurology examination, the Veteran reported having headaches associated with the 1982 head injury.  He stated that when he had headaches he had phonophobia, photophobia, and nausea, but did not have an aura.  The examination report was silent with regard to tinnitus.

In the September 2006 Travel Board hearing, the Veteran stated that during service his duties were as a cannon crewman.  He stated that he participated in firing artillery pieces in field exercises that were held about once a month.  He indicated that when the artillery pieces were fired he sometimes had hearing protection, and sometimes did not.  He related that after the artillery firing he would have ringing in his ears that eventually would go away.  He stated that he also sustained head injury during service.  He reported that in 1984, he began to notice persistent tinnitus.  He stated that he continued to have tinnitus.  He indicated that Dr. J. H. D. said that his tinnitus could be caused by the head injury during service.

The Veteran had a VA audiology consultation in June 2008.  The Veteran reported longstanding tinnitus, and expressed his belief that the tinnitus might result from his noise exposure as an artillery crewman during service.  The Veteran reported that the tinnitus interfered with sleep.  The audiologist ordered for the Veteran a bedside noise generator to address the effects of the tinnitus on sleep.

In a November 2008 VA audiology examination, the Veteran reported constant, bilateral tinnitus that began around 1984.  The Veteran expressed his belief that the tinnitus might have been caused by noise exposure during service or head injury during service.  The Veteran indicated that during service he was exposed to artillery noise, using hearing protection, and that after service he was exposed to noise when working with sheet metal, using hearing protection.  On testing, the Veteran's hearing was within normal limits.  The examiner expressed the opinion that, because the Veteran's hearing was normal, it was not likely that the Veteran's tinnitus was due to military noise exposure.

In April 2009, the Veteran submitted internet articles that state that the causes of tinnitus can include acoustic trauma, closed head injury, and traumatic brain injury.

In a September 2009 VA cranial nerves examination, the examiner reported having reviewed the claims file.  The examiner noted that the Veteran had experienced headaches since a head injury in service in 1982.  The Veteran related his current tinnitus to field artillery exercises during service.  The examiner noted that the Veteran reported having experienced tinnitus since the early 1990s.  The examiner found that two earlier neurological examinations did not mention tinnitus.  The examiner expressed the opinion that the Veteran's tinnitus is not related to the Veteran's post-traumatic headaches.  The examiner opined that the Veteran's headaches did not aggravate his tinnitus, but that the headaches made the Veteran more aware of his tinnitus. 

In accordance with the January 2011 Board remand, the VA neurologist who examined the Veteran in September 2009 again reviewed the Veteran's claims file and provided an addendum in January 2011.  The neurologist stated:

I feel the current tinnitus is not related to the head injury he sustained in service.  This is based on the fact that he had 2 previous neurological examinations without any mention of tinnitus in relationship to the head injury.

The Veteran submitted additional evidence and argument in April 2011 and waived RO consideration.  The evidence submitted includes a February 2011 case review and opinion from private neuro-radiologist C. N. B., M.D.  Dr. B. wrote that he had reviewed the Veteran's medical records and interviewed the Veteran.  Dr. B. discussed the assembled medical opinions regarding the likely etiology of the Veteran's tinnitus.  Dr. B. noted that during service the Veteran did not develop hearing loss that would be considered a disability for VA compensation purposes.  Dr. B. observed that, nonetheless, the Veteran's hearing worsened during his service.  Dr. B. stated that hearing hair cell damage is cumulative.  Dr. B. expressed the opinion that, to at least a 50 percent level of probability, the Veteran's current tinnitus is due to noise exposure and acoustic trauma during service.  

There is evidence for and against the contention that current tinnitus is due to noise exposure during service.  The Veteran's report of exposure to artillery noise is consistent with his duties as a cannon crewman, and service treatment records include a notation that he should wear hearing protection.  The Board accepts the Veteran's account of exposure to artillery noise.

Dr. J. H. D. and Dr. B. found it at least as likely as not that the Veteran's tinnitus is due to noise exposure in service.  VA clinicians who examined the Veteran in 2004 and 2005 found that they could not state the likelihood of such a connection without resort to speculation.  VA clinicians who examined the Veteran in 2002 and 2008 opined that such a connection is less likely than not.  Dr. J. H. D. and Dr. B. are both physicians.  The VA clinicians who examined the Veteran in 2002, 2004, 2005, and 2008 are audiologists.  Both audiology and medical training provide competence to evaluate the likely etiology of an individual's tinnitus.  The reviewing VA audiologists and Dr. B. all reported having reviewed the Veteran's medical records.  Their file reviews add weight to their opinions.  Dr. J. H. D.'s statement contains no indication that he reviewed the Veteran's medical records.

Some clinicians noted that the Veteran did not have hearing loss during service.  Dr. B. asserted that the Veteran's hearing worsened during service, even though it did not decrease to a level considered to be a disability for VA compensation purposes.  There is evidence of minimal worsening of hearing during service in the form of a 5 decibel shift at 3000 and 4000 Hertz in 1982 and 1983, compared with that shown in 1981.  However, his hearing was still within normal limits in 1982 and 1983.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (the threshold for normal hearing is from zero to 20 decibels).  Some opining audiologists noted that the Veteran's service treatment records do not contain reports of tinnitus, and that the Veteran has made differing statements as to when he first noticed tinnitus.  The lack of contemporaneous or consistent reports that tinnitus began during service weakens the Veteran's case.

On the question of a connection between artillery noise during service and current tinnitus, the Board weighs the lack of evidence of tinnitus during service, the lack of consistent reports regarding the Veteran's experiencing tinnitus, and VA audiologists' opinions against a connection, versus the evidence of artillery noise exposure during service, the lack of clear evidence of significant acoustic trauma after service, and the opinions of two physicians supporting a connection.  Considering the evidence on each side of the question, the Board concludes that the weight of the favorable evidence is sufficient to balance that of the unfavorable evidence, placing the evidence in equipoise.  Giving the benefit of the doubt to the claimant, then, the record supports a finding that his tinnitus is related to artillery noise exposure during service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


